Perkins, J.
— “ The plaintiff contends that the obligations of the parties to each other in the premises are independent, and that either may be enforced irrespective, of the performance, or offer of performance of the other. We think the making of the deed and the pay- ,k|| ment of the last instalment of the purchase money concurrent (1 obligations, and that, as the purchase money is all due, no suit can ji be maintained for any part of it without showing a conditional te n - der of a deed for the land. See May v. Cole, 8 Blackf. 479, and Cox v. Hazard 7 id. 408. The fair construction to be given to the lan- |j guage quoted from the bond is, that if the obligees should make full j: payment of the purchase money according to contract, and the obli- |j gors, upon their doing so, should make them a deed, the bond should (§ be void.”
Judgment affirmed, &e.